COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '
 IN RE: N.A. BOMBACH,                                            No. 08-12-00071-CV
                                                 '
                                                           AN ORIGINAL PROCEEDING
                            Relator.             '
                                                                     IN MANDAMUS
                                                 '

                                                 '

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


       N.A. Bombach, Relator, asks that we issue a writ of mandamus against the Honorable

Bill Hicks, Judge of the 243rd District Court of El Paso County, Texas because Respondent has

ruled that Relator is not entitled to advance payment of all legal expenses incurred in connection

with claims being pursued by Relator in Cause No. 2010-2026, Jonah Long-Term Holdings, LLC

et al. v. N.A. Bombach, in the 243rd District Court.        Relator has also filed a motion for

emergency relief to stay various discovery deadlines and a trial setting.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator is not entitled to relief. Accordingly, the petition for writ of mandamus

and the motion for emergency relief are denied. See TEX.R.APP.P. 52.8(a).


March 14, 2012                         ________________________________________________
                                       ANN CRAWFORD McCLURE, Chief Justice
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating




                                                  -2-